In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-14-00020-CV



  WENDOLYN MESSNER, AS DEPENDENT ADMINISTRATOR, Appellant

                                   V.

MARK L. BOON, BOON SHAVER ECHOLS COLEMAN & GOOLSBY, P.L.L.C.,
           RONALD R. STRINGER, NEIL D. JOSEPH, AND
           RON STRINGER & ASSOCIATES, P.C., Appellees



               On Appeal from the County Court at Law
                        Rusk County, Texas
                     Trial Court No. 02-043 A




              Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       Wendolyn Messner, appellant, filed suit against Mark L. Boon, the law firm of Boon

Shaver Echols Coleman & Goolsby, P.L.L.C., Ronald R. Stringer, Neil D. Joseph, and the

accounting firm of Ron Stringer & Associates, P.C., appellees. The trial court entered summary

judgment for all of the defendants/appellees below, and Messner appealed that judgment in all

respects. However, on September 11, 2014, Messner filed a motion to sever and dismiss a

portion of the appeal. Messner represents in her motion that all of her claims and disputes

against Ronald R. Stringer, Neil D. Joseph, and the accounting firm of Ron Stringer &

Associates, P.C., have been fully and finally settled. As a result, Messner seeks to dismiss her

appeal insofar as it relates to Ronald R. Stringer, Neil D. Joseph, and the accounting firm of Ron

Stringer & Associates, P.C. To accomplish this goal, Messner also asks that we first sever her

appeal as it relates to Ronald R. Stringer, Neil D. Joseph, and the accounting firm of Ron

Stringer & Associates, P.C., from the remainder of her appeal.

       The ten-day waiting period required by Rule 10.3(a) of the Texas Rules of Appellate

Procedure has now expired, and neither Mark L. Boon nor the law firm of Boon Shaver Echols

Coleman & Goolsby, P.L.L.C., filed a response or an objection to Messner’s motion. See TEX.

R. APP. P. 10.3(a). Consequently and in accordance with Rules 42.1(a) and (b) of the Texas

Rules of Appellate Procedure, we grant Messner’s request to sever the appeal of her claims

against Ronald R. Stringer, Neil D. Joseph, and the accounting firm of Ron Stringer &

Associates, P.C., on the one hand, from the appeal of her claims against Mark L. Boon and the

law firm of Boon Shaver Echols Coleman & Goolsby, P.L.L.C., on the other. See TEX. R. APP.


                                                2
P. 42.1(a), (b). We assign Messner’s appeal of her claims against Ronald R. Stringer, Neil D.

Joseph, and the accounting firm of Ron Stringer & Associates, P.C., cause number

06-14-00080-CV. Messner’s appeal of her claims against Mark L. Boon and the law firm of

Boon Shaver Echols Coleman & Goolsby, P.L.L.C., will retain this original cause number—

06-14-00020-CV.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: September 23, 2014




                                             3